Citation Nr: 1122256	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fracture of the left proximal humerus, currently rated as 20 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2000 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to an increased rating in excess of 20 percent for residuals of a fracture of the left proximal humerus.

In February 2003, the Board denied the Veteran's claim for an increased rating for residuals of a fracture of the left proximal humerus.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).

In October 2003, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a September 2003 Joint Motion filed by counsel for the Veteran and the VA Secretary.

In July 2004, the Board remanded this matter for further development.

The Veteran requested a Board hearing before a Veteran's Law Judge in Washington, DC.  In June 2005, he withdrew his hearing request.

In July 2005, the Board again remanded this matter for further development.  

In March 2010, the Board denied the Veteran's claim for an increased rating for residuals of a fracture of the left proximal humerus and granted an increased rating for peripheral neuropathy of the left upper extremity.  The Veteran appealed the part of the Board decision that denied an increased rating for residuals of the fracture of the left proximal humerus.

In November 2010, the Court vacated the Board's March 2010 decision and remanded the case for readjudication in compliance with directives specified in a November 2010 Joint Motion filed by counsel for the Veteran and the VA Secretary.

During the pendency of the appeal, the Court held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the service connected disability may have led to the Veteran's retirement, the issue is included as set forth on the title page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the November 2010 Joint Motion agreed that VA did not fulfill its duty to assist in providing an adequate VA examination.  The examiner conducting the May 2008 VA examination did not specifically report whether there was pain on range of motion of the left proximal humerus.  The Veteran must; therefore, be scheduled for an additional VA examination.

The Joint Motion also found that the Board did not provide adequate reasons and bases as to whether a TDIU claim was raised by the record.  The Board noted reports on the Veteran's VA examination that he had retired from the post office and that there were no allegations that the retirement was related to his service connected disabilities.  The Veteran's representative has since contended that the service connected disabilities cause the Veteran to be unemployable.  A claim for TDIU is thus raised.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the appellant's service-connected disability has on his or her ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The available VA examination reports do not contain an explicit opinion as to whether the Veteran's service connected disabilities prevent him from obtaining and keeping employment for which his education and occupational experience would otherwise qualify him.  

The Veteran does not currently meet the percentage requirements for TDIU under the provisions of 38 C.F.R. § 4.16(a) (2010).  VA policy; however, is to provide TDIU in all cases where service connected disabilities render a Veteran unemployable.  38 C.F.R. § 4.16(b) (2010).  The Board cannot consider entitlement to TDIU in the first instance.  When there is evidence of unemployability due to service connected disabilities that do not meet the percentage requirements, the Board must remand the claim for initial review by the Director of VA's Compensation and Pension Service.  Bowling v Principi, 15 Vet. App. 1 (2001).

In its previous decision the Board noted that the Veteran had not received some of the notice required by the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); see Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated in part sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this case is being remanded for other reasons, the agency of original jurisdiction will have an opportunity to provide this notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with all notice required by Vazquez-Flores v. Peake and Dingess v. Nicholson and VCAA notice with regard to the claim for TDIU.  

2.  Ask the Veteran to complete a formal application for TDIU.  Invite the Veteran to submit employment or other records showing that his retirement was due to the effects of his service connected disabilities.

3.  Schedule the Veteran for a VA examination to determine the severity of the service connected residuals of a fracture of the left proximal humerus and whether the service connected residuals of left humerus fracture and left ulnar neuropathy would preclude gainful employment for which he would otherwise be qualified.  All indicated tests and studies should be conducted.

The claims folder must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

Range of motion studies must be conducted and reported in degrees.  The examiner should note the point, if any, at which pain occurs.  If there is no pain on motion this must also be noted.  The examiner must explicitly report if there is any additional limitation of motion due to any of the following: weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner should express such limitation in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should also provide an opinion as to whether the service connected disabilities would combine to preclude all gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  The examiner should provide a rationale for this opinion.  If the Veteran would be capable of gainful employment, the examiner should provide examples of the types of work that he would be capable of performing.

4.  The Agency of Original Jurisdiction (AOJ) should review the examination report to ensure that it contains all the information requested in this remand and is otherwise complete.

5.  If the Veteran does not meet the percentage requirements for TDIU, refer the claim to VA's Director of Compensation and Pension (C&P) for adjudication in accordance with the provisions of 38 C.F.R. § 4.16(b).

6.  If any benefit on appeal remains denied (including TDIU), the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


